Judgment in favor of plaintiff Edward B. Mould affirmed. Order modified to grant a new trial unless defendants stipulate to increase the verdict in favor of Robert Mould, an infant, to the sum of $3,500 as of the date of the rendition thereof, in which event judgment is to be entered accordingly, and as so modified the *647order is affirmed on the ground that the verdict of the jury was inadequate, with costs of this appeal to plaintiffs. All concur. (Appeal from a judgment of Erie Trial Term for plaintiff Edward B. Mould, in an automobile negligence action; also appeal from order of the same court and Justice, severing the causes of action and directing entry of a judgment in favor of plaintiff Edward B. Mould in the amount of the verdict and granting a motion in behalf of the infant plaintiff Robert Mould to set aside the jury’s verdict in his favor as inadequate and for a new trial.) Present — McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ. ■